Hayes, J. P., and Kehoe, J.
(dissenting). We respectfully dissent and vote to modify the sentence by providing that the sentence imposed on the count of criminal possession of a *910weapon in the second degree shall run concurrently to the sentences imposed on the remaining counts. In our view, Supreme Court did not abuse its discretion in denying the motion for a mistrial made by defendant upon discovery that the statement of defendant’s female friend to the police that she was not with defendant on the night of the crimes was inadvertently given to the jury (see generally, People v Ortiz, 54 NY2d 288, 292). The court issued “extensive and forceful curative instructions to the jury” (People v Birdsall, 215 AD2d 878, 880, lv denied 86 NY2d 840, 88 NY2d 933), admonishing the jury not to consider that statement. Any prejudicial effect upon the jury was alleviated by those instructions (see, People v Birdsall, supra, at 880). In any event, the error is harmless beyond a reasonable doubt. The. evidence against defendant is overwhelming, consisting of his own confession and eyewitness testimony. In addition, defendant testified at trial that he was with the female friend only until 2:00 a.m., and the shooting occurred more than two hours later. Based upon that evidence, we conclude that there is no “reasonable possibility that the error might have contributed to defendant’s conviction” (People v Crimmins, 36 NY2d 230, 237). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Murder, 2nd Degree.) Present — Hayes, J. P., Wisner, Scudder, Kehoe and Burns, JJ.